DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed December 15, 2020.
Claim 6 has been cancelled.
Claims 1, 13, and 18 have been amended.
Claims 1, 3-5, 7-13, 15-18, and 20 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-13, 15-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
The independent claims (1, 13, and 18) are directed towards a system that receives customer profile data (where the data is regarding service habits), receives external data (social media posts), determines a pattern using cognitive text analysis, presents the results of the analysis (patterns), receives an incentive from a service provider to present to a customer, determine a customer preference and display a list of accommodations for the service provider, determine email addresses to indicate attendees, determine a periodic action, and generate a second incentive. The independent claims are directed to an abstract idea of a certain method of organizing human activity, specifically commercial or legal interactions (which includes marketing or sales activities or behaviors and business relations). The system is merely using generic technological elements to expedite and provide further information for the service provider to create a more personalized marketing inventive, in which, under broadest reasonable 
With regards to gathering information about the service environment, there are multitude of avenues that involve word of mouth (asking how busy it was, style of food, ease of reservation), calling the restaurant regarding wait times or other information, or driving by the restaurant to see if the parking lot or wait line is long. This last example also encompasses the “creating a list of service accommodations” that a customer can ask if the restaurant can provide a meal to not cause an allergic reaction, reserve a booth in a quieter area of the restaurant, or any other special request that the customer would like for the service. In regards to the generation of a second incentive based on a periodic action, this is merely a different avenue to provide a reward to a customer (such as a frequent visitor card or a loyalty program) and the “certain date”, under broadest reasonable interpretation, could be a birthday dinner where a restaurant provides a 
With regards to the “wherein the service context data further comprises a customer hunger level inputted by the customer” and “wherein the first incentive is based on the one or more patterns”, the claim amendments are still directed towards the abstract idea identified above. The inputting of a customer level is merely describing a customer providing a subjective aspect of judgement. The system is merely capturing the mental judgement of the user in terms of a generic analysis technique (e.g., a user selecting on a scale of 1-10, selecting through a binary of options of hungry or not hungry, answering a question “are you hungry”, or merely providing an input “hungry”). This is merely a generic technological element of a computer functioning by receiving a user input. Further, the claim amendments do not describe how the input is provided so this is further considered to be a generic recitation of a computer receiving a generic input from a user regarding a “hunger level”. Considering the first incentive based on the one or more patterns is further describing a generic analysis technique that is using inputs provided by the user, analyzing, and providing 
With regards to the determine email addresses to indicate attendees is merely a generic function of a person seeing who the email address names or otherwise indicates and adds them to the invite list. The system is not specifically performing the determination step and thus the user (or event planner) can merely see who is within the email invite and plan accordingly for the number or type of invitee/attendee thus further describing the abstract idea without additional elements being significantly more than the abstract idea or transforming into a practical application. 
 The claim limitations directed towards the tagging of social media posts, continuously accessing the updated social media posts tagging, and updating the pattern is merely a generic analysis collection and updating the pattern based on the social media. There is no specific analysis of what the patterns are within the repeated time period, the patterns are described as generic recitations of incentives/accommodations, and the system is not performing the steps of the determining, accessing, or updating of patterns. This would be within the interpretation that a person merely could be providing the patterns, accommodations, and patterns based on the system receiving and accessing the data. The person could have an interface and 
For step 2AII analysis, the additional elements of the independent claims do not transform the abstract idea into a practical application. The independent claim limitations recite the additional elements of “a processor communicatively coupled to a memory”, “a computing system”, “data”, and “a computer readable storage medium having program instructions embodied within” and general technology claim elements only contribute generic recitations of technical elements to the claims. While the independent claims require these elements, it amounts to no more than mere instructions to apply the exception using a generic computer environment. Examiner looks to applicant’s disclosure Figures 3, 4, and paragraphs [60-65]. These passages make it clear that the technology are generic technological elements that merely are used as tools to apply the abstract idea to a generic computer environment (MPEP 2106.05(f)). Accordingly, this additional element does not transform the abstract idea into a practical application.
 processor communicatively coupled to a memory”, “a computing system”, “data”, and “a computer readable storage medium having program instructions embodied within” and general technology claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements, and, as a whole do not amount to significantly more. Examiner looks to applicant’s disclosure Figures 3, 4, and paragraphs [60-65] to understand that the invention may be implemented in a generic environment. Further, the originally filed specification discloses, “It is understood that the types of computing devices 54A-N shown in FIG. 1 are intended to be illustrative only and that computing nodes 10 and cloud computing environment 50 can communicate with any type of computerized device over any type of network and/or network addressable connection (e.g., using a web browser),” [0031] which makes it clear that Applicant did not intend to improve the technology but instead apply the technology to applicants abstract concept using generic computer components (MPEP 2106.05(f)). When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic . Therefore, the independent claim do not amount to significantly more than the abstract idea itself.  
Dependent claims 3-5, 7-8, 10, 12, 15-17, and 20 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Dependent claim 9 are also not directed any additional abstract ideas, but are directed to additional non-abstract claim element of “displaying” functions. Examiner looks to Applicant’s specification in at least figure 1 and related text and [0049] to understand that the invention may be implemented in a generic environment. Applicant discloses, “The customer portal 224 can be implemented on a computer, tablet, phone or any other smart device.” This paragraph, along with others, make it clear 
Dependent claim 11 is directed to receiving promotional information from a service and adding it to the list of recommendations. This process is similar to the abstract idea noted in the independent claims above. Examiner looked to the specification in [0049] to see that this step is gathering another data point from the service to incentive the customer. This additional feature further exemplifies organizing human activity (specifically advertising and marketing behaviors and activities). Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Therefore, the claims, when viewed individually and as an ordered combination with the dependent claims, do not amount to significantly more than the abstract idea and do not integrate the abstract idea into a practical application.  Moreover, the dependent claims do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. Thus, the claims are patent ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akutagawa et al [2015/0248651], hereafter .
Regarding claim 1, Akutagawa discloses a computer-implemented method for selecting a service, the method comprising: 
receiving, by a processor, customer data, the customer data comprises service context data for a customer (Paragraph [27-30]; Akutagawa discloses that the system (app) automatically recognizes the user based on name, username, phone number, IP address, device ID, voice recognition, and/or any other identifying information. The app also is able to store other information such as the user goes to dinner with girlfriend on Friday nights as well as stored groups and the individuals in the group with their preferences/interests (interpreted as service context data).); 
wherein the customer data further comprises one or more service habits having a periodic action by the customer (Paragraphs [27-30]; Akutagawa discloses periodic actions by the customer through examples provided of having a user that goes to dinner with their girlfriend every Friday night or a group of users (Users A, B, and C) that meet up once a week.), and
wherein the customer data further comprises customer calendar data (Fig 1 and paragraphs [49]; Akutagawa discloses that the system determines the attendees to base the recommendation including attendees on the calendar data (date/time).); 
accessing, by the processor, external data from a social media platform, wherein the external data comprises social media posts tagging one or more services on the social media platform during a repeating time period (Fig 1, 11, and paragraphs [31-37 and 191-192]; Akutagawa discloses that the system receives additional information (interpreted as external data) where the additional information includes social networking information, review information (i.e. yelp.com reviews), and message board information which are interpreted to be social media posts associated with the service. Further, Akutagawa discloses that the system has a repeating time period analysis when weighing the recommendations (User A visits Seattle once a month is interpreted as repeating time period). Akutagawa also discloses that the system performs the analysis and recommendations in real-time thus the repeating time period is real-time.); 
determining one or more email addresses included in a calendar entry in the calendar data, the one or more email addresses indicating attendees of the calendar entry (Paragraphs [22-28 and 49]; Akutagawa discloses that the system determines using context and information within email to determine attendees and calendar data (date/time). The interpretation is based on the originally filed specification [56] that describes the functioning determination regarding attendees.); 
determining one or more patterns for one or more services by processing, using cognitive text analysis, text from the social media posts tagging the one or more services during the repeating time period (Fig 1, 11, and paragraphs [31-41 and 56]; Akutagawa discloses that the system processes using text analysis of social networking and review ratings (yelp.com reviews) to determine the type of restaurant (noisy, romantic, good for kids) which is interpreted based on the originally filed specification of “patterns” described in paragraph [14 and 47-48].); 
receiving a first incentive for the customer from the first service provider, wherein the first incentive is based on the one or more patterns; providing the first incentive to the customer2Docket No.: YOR920161573US1 (Paragraph [47-48]; Akutagawa discloses that the system searches for coupons and local deals, such as happy hours. Happy hours and the group coupons are interpreted as an incentive for the customer from the first service provider. Akutagawa also discloses that coupons and advertisements are presented to the user [129]. The above limitation with regards to the patterns is interpreted as the system would select the incentive based on the patterns of the restaurant from the user profile and restaurant analysis.); 
determining a customer preference for a service environment based at least in part on the customer data, wherein the customer data comprises attendees of the calendar entry (Fig 1 and paragraphs [31-41]; Akutagawa discloses that the system processes user preferences based on user and other people’s reviews (for the restaurant), as well restaurant type (noisy, romantic, good for kids). Akutagawa discloses [49] that the system ; 
determining a periodic action by the customer (Paragraph [76]; Akutagawa discloses that the system analyzes patterns and activities to generate recommendations for the user. The patterns include health related (based on a user being near their period, seasonal food habits (peppermint shake during holidays), and habits based on day of week (coffee on Friday).); 
continuously accessing updated social media posts tagging the one or more services during the repeating time period; and updating the one or more patterns based on an analysis of the updated social media posts tagging the one or more services during the repeating time period (Figs 1, 11, and paragraphs [31-41 and 191-192]; Akutagawa discloses that the system accesses the analysis and recommendation aspect of the system in real-time (interpreted as continuously accessing and updating) and also provides the repeating time period within two scenarios of (1) real-time, as well as (2) basing the recommendation analysis on User A visiting Seattle once a month.).  
Akutagawa discloses the above limitations for a user recommendation system for restaurants and other services, however, Akutagawa does not specifically disclose that the patterns and recommendations are presented to 
Kumanov teaches presenting the one or more patterns for the one or more services to a first service provider (Paragraphs [53-58] and Table (pg. 11) “Type of Data”; Kumanov teaches that a similar recommendation system that interacts with restaurant and customer allows a customer profile to be presented to the restaurant. The similar system would be obvious to combine with the patterns and profile of Akutagawa as both systems allow for ease of ordering and generating recommendations for the user. Kumanov teaches that the restaurant can be provided the patterns/customer information to know what the customer specifically likes/dislikes/preferences/allergens to better customize the experience.); 
creating a list of service recommendations based at least in part on the customer preference and the one or more patterns, wherein the list of services recommendations comprises accommodations based on the service context data for the customer (Paragraphs [53-58; Table (pg. 11) “Type of Data”; Kumanov teaches that a similar recommendation system that interacts with restaurant and customer allows a customer profile to be presented to the restaurant. The “accommodations” are interpreted through the food preparation (allergens and preferred ingredients) as well as the customer likes/dislikes/favorites. The similar system would be obvious to combine with the patterns and profile of Akutagawa as both systems allow ;
generating a second incentive based on the periodic action coinciding with a current date (Paragraph [58]; Kumanov teaches that a restaurant can offer promotions, advertisements, and other marketing incentives to a customer based on the patron data. This would be obvious to combine with the recommendation system of Akutagawa because Akutagawa teaches providing incentives to a user, as well as recommending restaurants and services based on a current date (customer is one week from their period, customer enjoys peppermint shakes around Christmas (the shake being the periodic action and Christmas being the current date), as well as habit purchases such as coffee every Friday. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the promotions, incentives, and marketing based on patron data of Kumanov with the periodic actions around a current date of Akutagawa because the marketing and promotional allows for greater customer loyalty and targeted ads that can be a measure of effectiveness.).  
Akutagawa discloses a restaurant recommendation system that uses customer data to provide restaurant and other services based on social media and other analysis for pattern recognition, however, Akutagawa does 
Kumanov teaches a similar recommendation system that sends data to the restaurant and provides accommodations based on the customer profile data, as well as the restaurant can provide rewards and incentives based on the customer data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user recommendation system of Akutagawa the ability to send the customer profile to the restaurant for the service to make accommodations and provide incentives based on the patterns as taught by Kumanov since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination were predictable because the restaurant would be able to provide a more customized experience as well as have more customer loyalty and marketing effectiveness by tailoring the experience based on customer profile data provided. 
Therefore, through the teaching of Kumanov, it would have been obvious to one of ordinary skill in the art to include in the customer recommendation system of Akutagawa the ability to generate second incentives and accommodations based on the customer profile being sent to 
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the user inputs hunger level and the incentive is based on one or more patterns.
Mason teaches wherein the service context data further comprises a customer hunger level inputted by the customer; and wherein the first incentive is based on the one or more patterns (Fig 7 and paragraphs [150-165]; Mason teaches that a similar restaurant discount offer system can provide offers to customers based on a customer hunger level input (“I’m Hungry” selection Fig 7 element 720) and based on patterns of the user (similar to the patterns and data from the combination to offer an incentive to a customer).).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer offer incentive program based on customer patterns of the combination the ability to have a customer input hunger level and the incentives based on patterns for the customer as taught by Mason since the claimed invention is merely a combination of old elements in the combination each element would have performed the same function as it did separately and one of 
Therefore, from this teaching of Mason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer offer incentive program based on customer patterns of the combination the ability to have a customer input hunger level and the incentives based on patterns for the customer as taught by Mason for the purposes of allowing for a quicker incentive offer that would entice a customer when they are hungry to choose a restaurant thus providing more incentive for a first-time customer which would lead to repeat customers.
Regarding claim 3, the combination teaches the above-enclosed limitations; 
Akutagawa further discloses wherein the service context data comprises at least one of 
a time constraint for service (Paragraph [49-51]; Akutagawa discloses that the system analyzes the customer’s calendar data to avoid time/date conflicts.)
and a service type.  
Regarding claim 4, the combination teaches the above-enclosed limitations; 
Akutagawa further discloses wherein the external data further comprises environmental data and further comprising: updating the one or more patterns for the one or more services based at least in part on the environmental data (Paragraphs [33-36]; Akutagawa discloses that the system analyzes the type of restaurant (interpreted as environmental data), such as noisy, good for kids, romantic, allows dogs, alcohol served.); 
updating the list of service recommendations based at least in part on the customer preferences and the one or more patterns (Paragraph [33-36]; Akutagawa discloses that the system analyzes the patterns and preferences to perform real-time analysis regarding the recommendation. Akutagawa provides an example of a group member cancelling so the recommendation is changed to better suit the current group’s preferences.).  
Regarding claim 5, the combination teaches the above-enclosed limitations; 
Akutagawa further discloses wherein the customer data comprises physiological data about the customer and further comprising: updating the customer preference for a service environment based at least in part on the physiological data (Paragraphs [33-39]; Akutagawa discloses that the system analyzes the user’s “mood” including high stress times such as April ; and 
updating the list of service recommendations based at least in part on the customer preferences and the one or more patterns (Paragraph [33-39]; Akutagawa discloses that the recommendation system alters the recommendations based on the analysis of additional data.).  
Regarding claim 7, the combination teaches the above-enclosed limitations; 
Akutagawa further discloses wherein the external data comprises historical data about the one or more services and further comprising: updating the one or more patterns for the one or more services based at least in part on the historical data (Paragraphs [32]; Akutagawa discloses that the system has a historical analysis for the ranking of restaurant/restaurant type based on receipts, check-ins, and other information (social media posts, reviews) and updating the customer profile based on the ranking aspect of the restaurants (Akutagawa further discloses that this is an automatic aspect of the system based on the number of check-ins).); and 
updating the list of service recommendations based at least in part on the customer preference and the one or more patterns (Paragraph [33-39]; .  
Regarding claim 8, the combination teaches the above-enclosed limitations; 
Akutagawa further discloses wherein the one or more patterns comprise at least one of 
an ambience of a service location (Paragraph [34]; Akutagawa discloses that the environment of the restaurant is an element of the additional information (romantic is interpreted as “ambiance”).), 
noise level of a service location (Paragraph [34]; Akutagawa discloses that the environment of the restaurant is an element of the additional information (noisy is interpreted as “noise level”).), 
service speed of a service location (Paragraph [56]; Akutagawa discloses that the system accounts for the reviews of the restaurant (slow service is interpreted as “service speed of a service location”).), and 
quality of a service (Paragraph [56]; Akutagawa discloses that the system accounts for the reviews of the restaurant (the number of stars based on a five star review is interpreted as “quality of service”).).  
Regarding claim 9, the combination teaches the above-enclosed limitations; 
Akutagawa further discloses further comprising: displaying, by a display screen, the list of service recommendations to a customer (Fig 3, 12, 
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Akutagawa further discloses wherein the display screen comprises at least one of a phone screen (Fig 3, 12, and paragraph [96]; Akutagawa discloses that the recommendations are displayed for the user(s) on the user’s device (smart phone).), 
a tablet screen (Fig 3 and paragraph [180-181]; Akutagawa discloses that the device for the system can also be a tablet.), and 
a computer screen (Fig 3 and paragraph [180-181]; Akutagawa discloses that the device for the system can also be a computing device (PC).)  
Regarding claim 11, the combination teaches the above-enclosed limitations; 
Akutagawa further discloses further comprising: receiving one or more promotions for a service on the list of service recommendations (Paragraph [48]; Akutagawa discloses that the system receives group coupons or other incentives from the restaurant (happy hour) that are taken into account for the recommendation.).  
Regarding claim 12, the combination teaches the above-enclosed limitations; 
wherein the customer data comprises a customer historical data and further comprising: updating the customer preference for a service environment based at least in part on the customer historical data (Paragraph [34 and 76]; Akutagawa discloses that the system analyzes the user’s historical data and environment preferences for the recommendation.); and 
4updating the list of service recommendations based at least in part on the customer preference and the one or more patterns (Paragraph [33-39]; Akutagawa discloses that the recommendation system alters the recommendations based on the analysis of additional data.).  
Regarding claim 13, Akutagawa discloses a computer system for selecting a service, the computing system including a processor communicatively coupled to a memory, the processor configured to (Fig 2 and paragraph [176]; Akutagawa discloses that a recommendation system that has a processor and memory within a computing device.): 
receive customer data, the customer data comprising service context data for a customer (Paragraph [27-30]; Akutagawa discloses that the system (app) automatically recognizes the user based on name, username, phone number, IP address, device ID, voice recognition, and/or any other identifying information. The app also is able to store other information such as the user goes to dinner with girlfriend on Friday nights as well as stored 
wherein the customer data further comprises one or more service habits having a periodic action by the customer; (Paragraphs [27-30]; Akutagawa discloses periodic actions by the customer through examples provided of having a user that goes to dinner with their girlfriend every Friday night or a group of users (Users A, B, and C) that meet up once a week.), and
wherein the customer data further comprises customer calendar data (Fig 1 and paragraphs [49]; Akutagawa discloses that the system determines the attendees to base the recommendation including attendees on the calendar data (date/time).); 
access external data from a social media platform, wherein the external data comprises social media posts tagging one or more services on the social media platform during a repeating time period (Fig 1, 11, and paragraphs [31-37 and 191-192]; Akutagawa discloses that the system receives additional information (interpreted as external data) where the additional information includes social networking information, review information (i.e. yelp.com reviews), and message board information which are interpreted to be social media posts associated with the service. Further, Akutagawa discloses that the system has a repeating time period analysis when weighing the recommendations (User A visits Seattle once a month is 
determining one or more email addresses included in a calendar entry in the calendar data, the one or more email addresses indicating attendees of the calendar entry (Paragraphs [17-23 and 49]; Akutagawa discloses that the system determines using context and information within email and other communication messages to determine attendees and calendar data (date/time). The interpretation is based on the originally filed specification [56] that describes the functioning determination regarding attendees.); 
determine one or more patterns for one or more services by processing, using cognitive text analysis, text from the social media posts tagging the one or more services during the repeating time period (Fig 1, 11, and paragraphs [31-41 and 56]; Akutagawa discloses that the system processes using text analysis of social networking and review ratings (yelp.com reviews) to determine the type of restaurant (noisy, romantic, good for kids) which is interpreted based on the originally filed specification of “patterns” described in paragraph [14 and 47-48].); 
receive a first incentive for the customer from the first service provider, wherein the first incentive is based on the one or more patterns; provide the first incentive to the customer (Paragraph [47-48]; Akutagawa discloses that the system searches for coupons and local deals, such as ; 
determine a customer preference for a service environment based at least in part on the customer data, wherein the customer data comprises attendees of the calendar entry (Fig 1 and paragraphs [31-41]; Akutagawa discloses that the system processes user preferences based on user and other people’s reviews (for the restaurant), as well restaurant type (noisy, romantic, good for kids). Akutagawa further discloses [49] that the system determines the attendees to base the recommendation including attendees on the calendar data (date/time).); 
determining a periodic action by the customer; generating a second incentive based on the periodic action coinciding with a current date (Paragraph [76]; Akutagawa discloses that the system analyzes patterns and activities to generate recommendations for the user. The patterns include health related (based on a user being near their period, seasonal food habits (peppermint shake during holidays), and habits based on day of week (coffee on Friday).); 
continuously accessing updated social media posts tagging the one or more services during the repeating time period; and updating the one or more patterns based on an analysis of the updated social media posts tagging the one or more services during the repeating time period (Figs 1, 11, and paragraphs [31-41 and 191-192]; Akutagawa discloses that the system accesses the analysis and recommendation aspect of the system in real-time (interpreted as continuously accessing and updating) and also provides the repeating time period within two scenarios of (1) real-time, as well as (2) basing the recommendation analysis on User A visiting Seattle once a month.).  
Akutagawa discloses the above limitations for a user recommendation system for restaurants and other services, however, Akutagawa does not specifically disclose that the patterns and recommendations are presented to the service and that based on a periodic action a second incentive is generated.
Kumanov teaches present the one or more patterns for the one or more services to a first service provider (Paragraphs [53-58] and Table (pg. 11) “Type of Data”; Kumanov teaches that a similar recommendation system that interacts with restaurant and customer allows a customer profile to be presented to the restaurant. The similar system would be obvious to combine with the patterns and profile of Akutagawa as both systems allow for ease of ordering and generating recommendations for the user. Kumanov ; 
create a list of service recommendations based at least in part on the customer preference and the one or more patterns, wherein the list of services recommendations comprises accommodations based on the service context data for the customer (Paragraphs [53-58; Table (pg. 11) “Type of Data”; Kumanov teaches that a similar recommendation system that interacts with restaurant and customer allows a customer profile to be presented to the restaurant. The “accommodations” are interpreted through the food preparation (allergens and preferred ingredients) as well as the customer likes/dislikes/favorites. The similar system would be obvious to combine with the patterns and profile of Akutagawa as both systems allow for ease of ordering and generating recommendations for the user. Kumanov teaches that the restaurant can be provided the patterns/customer information to know what the customer specifically likes/dislikes/preferences/allergens to better customize the experience.); 
5generating a second incentive based on the periodic action coinciding with a current date (Paragraph [58]; Kumanov teaches that a restaurant can offer promotions, advertisements, and other marketing incentives to a customer based on the patron data. This would be obvious to combine with the recommendation system of Akutagawa because Akutagawa teaches .  
Akutagawa discloses a restaurant recommendation system that uses customer data to provide restaurant and other services based on social media and other analysis for pattern recognition, however, Akutagawa does not specifically disclose that the patterns are sent to the restaurant or that a second incentive is sent based on the patterns. 
Kumanov teaches a similar recommendation system that sends data to the restaurant and provides accommodations based on the customer profile data, as well as the restaurant can provide rewards and incentives based on the customer data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user recommendation system of Akutagawa the ability to send the customer 
Therefore, through the teaching of Kumanov, it would have been obvious to one of ordinary skill in the art to include in the customer recommendation system of Akutagawa the ability to generate second incentives and accommodations based on the customer profile being sent to the restaurant as taught by Kumanov, since the combination would have been obvious for the reasons of providing a more customized experience as well as have more customer loyalty and marketing effectiveness by tailoring the experience based on customer profile data provided.
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the user inputs hunger level and the incentive is based on one or more patterns.
Mason teaches wherein the service context data further comprises a customer hunger level inputted by the customer; and wherein the first incentive is based on the one or more patterns (Fig 7 and paragraphs [150-165]; Mason teaches that a similar restaurant discount offer system can provide offers to customers based on a customer hunger level input (“I’m Hungry” selection Fig 7 element 720) and based on patterns of the user (similar to the patterns and data from the combination to offer an incentive to a customer).).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer offer incentive program based on customer patterns of the combination the ability to have a customer input hunger level and the incentives based on patterns for the customer as taught by Mason since the claimed invention is merely a combination of old elements in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable since the hunger level and patterns allows for a quicker incentive offer that would entice a customer when they are hungry to choose a restaurant thus providing more incentive for a first-time customer which would lead to repeat customers.
Therefore, from this teaching of Mason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer offer incentive program based on customer patterns of the combination the ability to have a customer input 
Regarding claim 15, the combination teaches the above-enclosed limitations; 
Akutagawa further discloses wherein the service context data comprises at least one of a time constraint for a service (Paragraph [49-51]; Akutagawa discloses that the system analyzes the customer’s calendar data to avoid time/date conflicts.)
and a service type.  
Regarding claim 16, the combination teaches the above-enclosed limitations; 
Akutagawa further discloses wherein the external data further comprises environmental data and the processor is further configured to: update the one or more patterns for the one or more services based at least in part on the environmental data (Paragraphs [33-36]; Akutagawa discloses that the system analyzes the type of restaurant (interpreted as environmental data), such as noisy, good for kids, romantic, allows dogs, alcohol served.); and 
update the list of service recommendations based at least in part on the customer preferences and the one or more patterns (Paragraph [33-36]; Akutagawa discloses that the system analyzes the patterns and preferences to perform real-time analysis regarding the recommendation. Akutagawa provides an example of a group member cancelling so the recommendation is changed to better suit the current group’s preferences.).  
Regarding claim 17, the combination teaches the above-enclosed limitations; 
Akutagawa further discloses wherein the customer data comprises physiological data about the customer and the processor is further configured to: update the customer preference for a service environment based at least in part on the physiological data (Paragraphs [33-39]; Akutagawa discloses that the system analyzes the user’s “mood” including high stress times such as April for CPA’s (interpreted as physiological data as provided in examples in originally filed specification [44]) and updating the recommendations based on this additional data.); and 
update the list of service recommendations based at least in part on the customer preferences and the one or more patterns (Paragraph [33-39]; Akutagawa discloses that the recommendation system alters the recommendations based on the analysis of additional data.).
Regarding claim 18, Akutagawa discloses a computer program product for selecting a service, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform (Fig 2 and paragraph [176]; Akutagawa discloses that a recommendation system that has a processor, memory, and an I/O within a computing device.): 
receiving, by a processor, customer data, the customer data comprises service context data for a customer (Paragraph [27-30]; Akutagawa discloses that the system (app) automatically recognizes the user based on name, username, phone number, IP address, device ID, voice recognition, and/or any other identifying information. The app also is able to store other information such as the user goes to dinner with girlfriend on Friday nights as well as stored groups and the individuals in the group with their preferences/interests (interpreted as service context data).); 
wherein the customer data further comprises one or more service habits having a periodic action by the customer (Paragraphs [27-30]; Akutagawa discloses periodic actions by the customer through examples provided of having a user that goes to dinner with their girlfriend every Friday night or a group of users (Users A, B, and C) that meet up once a week.), and
wherein the customer data further comprises customer calendar data (Fig 1 and paragraphs [49]; Akutagawa discloses that the system ; 
accessing, by the processor, external data from a social media platform, wherein the external data comprises social media posts tagging one or more services on the social media platform during a repeating time period (Fig 1, 11, and paragraphs [31-37 and 191-192]; Akutagawa discloses that the system receives additional information (interpreted as external data) where the additional information includes social networking information, review information (i.e. yelp.com reviews), and message board information which are interpreted to be social media posts associated with the service. Further, Akutagawa discloses that the system has a repeating time period analysis when weighing the recommendations (User A visits Seattle once a month is interpreted as repeating time period). Akutagawa also discloses that the system performs the analysis and recommendations in real-time thus the repeating time period is real-time.); 
determining one or more email addresses included in a calendar entry in the calendar data, the one or more email addresses indicating attendees of the calendar entry (Paragraphs [22-28 and 49]; Akutagawa discloses that the system determines using context and information within email to determine attendees and calendar data (date/time). The interpretation is based on the originally filed specification [56] that describes the functioning determination regarding attendees.); 
determining one or more patterns for one or more services by processing, using cognitive text analysis, text from the social media posts tagging the one or more services during the repeating time period (Fig 1, 11, and paragraphs [31-41 and 56]; Akutagawa discloses that the system processes using text analysis of social networking and review ratings (yelp.com reviews) to determine the type of restaurant (noisy, romantic, good for kids) which is interpreted based on the originally filed specification of “patterns” described in paragraph [14 and 47-48].); 
receiving a first incentive for the customer from the first service provider, wherein the first incentive is based on the one or more patterns; providing the first incentive to the customer2Docket No.: YOR920161573US1 (Paragraph [47-48]; Akutagawa discloses that the system searches for coupons and local deals, such as happy hours. Happy hours and the group coupons are interpreted as an incentive for the customer from the first service provider. Akutagawa also discloses that coupons and advertisements are presented to the user [129]. The above limitation with regards to the patterns is interpreted as the system would select the incentive based on the patterns of the restaurant from the user profile and restaurant analysis.); 
determining a customer preference for a service environment based at least in part on the customer data, wherein the customer data comprises attendees of the calendar entry (Fig 1 and paragraphs [31-41 and 49]; Akutagawa discloses that the system processes user preferences based on ; 
determining a periodic action by the customer (Paragraph [76]; Akutagawa discloses that the system analyzes patterns and activities to generate recommendations for the user. The patterns include health related (based on a user being near their period, seasonal food habits (peppermint shake during holidays), and habits based on day of week (coffee on Friday).); 
continuously accessing updated social media posts tagging the one or more services during the repeating time period; and updating the one or more patterns based on an analysis of the updated social media posts tagging the one or more services during the repeating time period (Figs 1, 11, and paragraphs [31-41 and 191-192]; Akutagawa discloses that the system accesses the analysis and recommendation aspect of the system in real-time (interpreted as continuously accessing and updating) and also provides the repeating time period within two scenarios of (1) real-time, as well as (2) basing the recommendation analysis on User A visiting Seattle once a month.).  
Akutagawa discloses the above limitations for a user recommendation system for restaurants and other services, however, Akutagawa does not 
Kumanov teaches presenting the one or more patterns for the one or more services to a first service provider (Paragraphs [53-58] and Table (pg. 11) “Type of Data”; Kumanov teaches that a similar recommendation system that interacts with restaurant and customer allows a customer profile to be presented to the restaurant. The similar system would be obvious to combine with the patterns and profile of Akutagawa as both systems allow for ease of ordering and generating recommendations for the user. Kumanov teaches that the restaurant can be provided the patterns/customer information to know what the customer specifically likes/dislikes/preferences/allergens to better customize the experience.); 
creating a list of service recommendations based at least in part on the customer preference and the one or more patterns, wherein the list of services recommendations comprises accommodations based on the service context data for the customer (Paragraphs [53-58; Table (pg. 11) “Type of Data”; Kumanov teaches that a similar recommendation system that interacts with restaurant and customer allows a customer profile to be presented to the restaurant. The “accommodations” are interpreted through the food preparation (allergens and preferred ingredients) as well as the customer likes/dislikes/favorites. The similar system would be obvious to ;
generating a second incentive based on the periodic action coinciding with a current date (Paragraph [58]; Kumanov teaches that a restaurant can offer promotions, advertisements, and other marketing incentives to a customer based on the patron data. This would be obvious to combine with the recommendation system of Akutagawa because Akutagawa teaches providing incentives to a user, as well as recommending restaurants and services based on a current date (customer is one week from their period, customer enjoys peppermint shakes around Christmas (the shake being the periodic action and Christmas being the current date), as well as habit purchases such as coffee every Friday. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the promotions, incentives, and marketing based on patron data of Kumanov with the periodic actions around a current date of Akutagawa because the marketing and promotional allows for greater customer loyalty and targeted ads that can be a measure of effectiveness.).  
Akutagawa discloses a restaurant recommendation system that uses customer data to provide restaurant and other services based on social 
Kumanov teaches a similar recommendation system that sends data to the restaurant and provides accommodations based on the customer profile data, as well as the restaurant can provide rewards and incentives based on the customer data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user recommendation system of Akutagawa the ability to send the customer profile to the restaurant for the service to make accommodations and provide incentives based on the patterns as taught by Kumanov since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination were predictable because the restaurant would be able to provide a more customized experience as well as have more customer loyalty and marketing effectiveness by tailoring the experience based on customer profile data provided. 
Therefore, through the teaching of Kumanov, it would have been obvious to one of ordinary skill in the art to include in the customer recommendation system of Akutagawa the ability to generate second 
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the user inputs hunger level and the incentive is based on one or more patterns.
Mason teaches wherein the service context data further comprises a customer hunger level inputted by the customer; and wherein the first incentive is based on the one or more patterns (Fig 7 and paragraphs [150-165]; Mason teaches that a similar restaurant discount offer system can provide offers to customers based on a customer hunger level input (“I’m Hungry” selection Fig 7 element 720) and based on patterns of the user (similar to the patterns and data from the combination to offer an incentive to a customer).).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer offer incentive program based on customer patterns of the combination the ability to have a customer input hunger level and the incentives based on patterns for the customer as taught by Mason since the claimed invention is merely a combination of old elements in the combination each element 
Therefore, from this teaching of Mason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer offer incentive program based on customer patterns of the combination the ability to have a customer input hunger level and the incentives based on patterns for the customer as taught by Mason for the purposes of allowing for a quicker incentive offer that would entice a customer when they are hungry to choose a restaurant thus providing more incentive for a first-time customer which would lead to repeat customers.
Regarding claim 20, the combination teaches the above-enclosed limitations;
Akutagawa further discloses wherein the external data comprises historical data about the one or more services and further comprising: updating the one or more patterns for the one or more services based at least in part on the historical data (Paragraphs [32]; Akutagawa discloses that the system has a historical analysis for the ranking of ; and 
updating the list of service recommendations based at least in part on the customer preference and the one or more patterns (Paragraph [33-39]; Akutagawa discloses that the recommendation system alters the recommendations based on the analysis of additional data.).


Response to Arguments
In response to the arguments filed December 15, 2020 on pages 10-15 regarding the 35 USC 101 rejection, specifically that the claimed invention is directed towards a practical application citing the limitations regarding the social media posts tags and continuously accessing and updating the patterns based on the tags.
Examiner respectfully disagrees.
Examiner notes that these arguments were previously presented and replied within the previous Non-Final Office Action [September 16, 2020] on pages 45-47.
The arguments are directed towards the limitations discussing the accessing, by the processor, external data from a social media platform, determining one or more patterns… using cognitive text analysis…, and continuously accessing updated social media posts taggings, and updating the patterns based on the taggings. Examiner has emphasized the accessing limitation that discusses the “by the processor” as the 35 USC 101 rejection is based on the claim limitations, as currently claimed and written, can be performed, under broadest reasonable interpretation, by a user/person determining the patterns. The claims only specifically discuss that the system itself is merely accessing and collecting the data, however, there is no specific (read: limiting) limitations that preclude a user from using the accessed and collected tags to determine patterns themselves. 

Examiner notes that the claims specifically limit the receiving and accessing steps by a processor but the determining and pattern analysis are not limited within scope leading one to interpret that both a system or a user can perform the analysis/determination and thus falls under an abstract idea.
Examiner notes that these arguments were previously presented and replied within the previous Non-Final Office Action [September 16, 2020] on pages 46-47 which have been copied in full below.
In response to the arguments that the claimed invention does not fall within an enumerated grouping, the argument is that not all methods of organizing human activity are abstract idea. While this is a correct It is unclear how the arguments are intended to be interpreted as not falling within a commercial interaction when Applicant discusses that the claimed invention is, “the claims provide a cognitive method for assisting customers with selection of services and also include the determination of patterns of behaviors of customers to allow service providers to provide an incentive directly to the customer to influence their choice.” The discussion of what the system is intending falls squarely within the enumerated grouping of a commercial interaction between a customer and a service provider that provides incentives for a single or group of customers. This is a marketing and commercial interaction that is well within the certain method of organizing human activity. While Applicant cites examples provided within the guidance of what is a commercial or legal interaction there is not a specific guideline or office regulation that the specific merits of the case has to be within the specific examples. Providing incentives to customers is a commercial interaction between a company/service provider and a customer to influence what a customer deciders to purchase. 
Lacking any further arguments, the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application, therefore claims 1, 3-5, 7-13, 15-18, and 20 are maintaining the 35 USC 101 rejection.
In response to the arguments filed December 15, 2020 on pages 15-16 regarding the 35 USC 103 rejection, specifically that the amended claim elements are not taught by the cited prior art of record Akutagawa in view of Kumanov further in view of Mason.
Examiner respectfully disagrees.
	The amended claim elements of independent claims 1, 13 and 18 are directed towards “wherein the customer data further comprises customer calendar data”, “determining one or more email addresses included in a calendar entry in the calendar data, the one or more email addresses indicating attendees of the calendar entry”, and “wherein the customer data comprises attendees of the calendar entry”. Examiner, in light of the amended claim elements and upon further consideration of the prior art, has cited Akutagawa paragraphs [[22-28 and 49] that the system determines using context and information within email to determine attendees and calendar data (date/time). The interpretation is based on the originally filed specification [56] that describes the functioning determination regarding attendees in terms of using the relationship described within the email to determine the context of the type of reservation/accommodation that should be determined and Akutagawa describes the functionally properties that describes determining users and other context information from emails and 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Akutagawa, in view of Kumanov, further view of Mason. 
Lacking any further arguments, claims 1, 3-5, 7-13, 15-18, and 20 are maintaining the 35 USC 103 rejection, with respect to the amended claim elements as rejected above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gruber et al [9,318,108] (automated event scheduler using different context and user data to determine type of event and other additional information);
Bartholomew [2009/0216607] (targeted advertisements based on user’s calendar data);
Lopez [10,147,056] (restaurant recommendation based on user profile which specifically has accommodation elements (preferred server, preferred table location, and other experience related elements);

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687.  The examiner can normally be reached on M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/PAUL R FISHER/Primary Examiner, Art Unit 3689